EXHIBIT 10.19




ADVISORY AGREEMENT




THIS ADVISORY AGREEMENT (the “Agreement”) is made this 7th day of March, 2016
(the “Effective Date”), by and between PURADYN FILTER TECHNOLOGIES INCORPORATED,
a Delaware corporation (the “Company”), with its principal place of business
located at 2017 High Ridge Road, Boynton Beach, FL  33426 and RAINERIO J. REYES,
an individual (the “Advisor”), with his principal address at 135 Cold Spring
Road, Avon, CT  06001.




R E C I T A L S




WHEREAS, the Company desires to retain the Advisor to provide certain advisory
services as hereinafter set forth.




WHEREAS, the Advisor has agreed to provide the advisory services to the Company
in accordance with the terms and conditions contained hereinafter.




NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:




1.

Advisory Services.  During the Term of this Agreement, the Advisor is hereby
retained by the Company to provide management advisory and consulting services
(the “Services“).  The Advisor shall provide such Services as reasonably
requested by the Company during the Term of this Agreement. Unless otherwise
agreed to by the Advisor, all Services hereunder shall be performed by the
Advisor, in his sole discretion, at his principal place of business.




2.

Term; Termination.  The Term of this Agreement shall commence on the Effective
Date as set forth above and end on the six (6) month anniversary of the
Effective Date (the “Expiration Date”).  Either party may terminate this
Agreement prior to the Expiration Date in the event that the other party fails
to perform any of its material obligations under this Agreement, or otherwise
defaults in any of its material obligations under this Agreement, and such
failure or default continues uncured for a period of thirty (30) days following
written notice from the non-defaulting party.




3.

Compensation; Investment Intent.  




(a)

As full and complete compensation for the Services, the Company shall issue the
Advisor a five year common stock purchase warrant to purchase 350,000 shares of
the Company's common stock (the "Common Stock") at an exercise price of $0.05
per share (the “Compensation Warrant”).  Notwithstanding any early termination
of this Agreement pursuant to Section 2 hereof, the Compensation Warrant shall
be deemed earned upon the execution of this Agreement by all parties.  The form
of Compensation Warrant is attached to this Agreement as Exhibit A and
incorporated herein by such reference.








1 of 5







--------------------------------------------------------------------------------



(b)

The Compensation Warrant and the shares of Common Stock issuable upon the
exercise of the Compensation Warrant in accordance with its terms (the
"Compensation Shares") are “restricted securities” as that term is defined in
the Securities Act of 1933, as amended (the “Securities Act”).  The Advisor
represents and warrants to the Company that he has such knowledge and experience
in financial, investment and business matters that he is capable of evaluating
the merits and risks of the investment in the Compensation Warrant.  The Advisor
further represents and warrants to the Company that he (i) has adequate means of
providing for his current financial needs and possible personal contingencies,
and has no need for liquidity of investment in the Company; (ii) can afford (a)
to hold unregistered securities for an indefinite period of time and (b) sustain
a complete loss of the entire amount of such securities; and (iii) has not made
an overall commitment to investments which are not readily marketable which is
disproportionate so as to cause such overall commitment to become excessive.
 The Compensation Warrant is being acquired by the Advisor solely for his
account for personal investment and not with a view to, or for resale in
connection with, any distribution.  The Advisor does not intend to dispose of
all or any part of the Compensation Warrant, including the Compensation Shares,
except in compliance with the provisions of the Securities Act and applicable
state securities laws and understands that the Compensation Warrant is being
issued pursuant to a specific exemption under the provisions of the Securities
Act, which exemption depends, among other things, upon the compliance with the
provisions of the Securities Act.




(c)

The Company may insert the following or similar legend on the face of the
certificate representing the Compensation Shares, if required in compliance with
the Securities Act or state securities laws:




"These securities have not been registered under any state securities laws and
may not be sold or otherwise transferred or disposed of except pursuant to an
effective registration statement under any applicable state securities laws, or
an opinion of counsel satisfactory to counsel to Puradyn Filter Technologies
Incorporated that an exemption from registration under any applicable state
securities laws is available."




4.

Expenses.  The Advisor shall be responsible for all expenses incurred by him in
the performance of the Services hereunder and he is not entitled to a
reimbursement by the Company for any such expenses incurred by him in the
performance of his duties hereunder; provided, however, should the Advisor be
requested to travel on the Company's behalf, the Company shall pay all
reasonable travel expenses of Advisor upon prior agreement of the parties.




5.

Return of Documents.  On termination of this Agreement or at any time upon the
request of Company, Advisor shall return to Company all documents, including all
copies thereof, and all other property relating to the business of Company
and/or its affiliates, including without limitation, the Confidential
Information (as hereinafter defined), in his possession or control.




6.

Amendment or Assignment.  No modification, waiver, amendment, discharge or
change of this Agreement shall be valid unless the same is evidenced by a
written instrument,





2 of 5







--------------------------------------------------------------------------------

executed by the party against which such modification, waiver, amendment,
discharge or change is sought.  This Agreement is not assignable by the Advisor
without the prior written consent of the Company, which such consent may not be
forthcoming.




7.

Confidentiality.




(a)

In connection with the performance of the Services contemplated by this
Agreement, the Advisor may gain access to Confidential Information (as
hereinafter defined) of the Company.  Confidential Information includes
information communicated orally, in writing, by electronic or magnetic media, by
visual observation, or by other means, and may be marked confidential or
proprietary, or bear a marking of like import, or which the Company states to be
confidential or proprietary, or which would logically be considered confidential
or proprietary under circumstances of its disclosure known to Advisor. No rights
or licenses to trademarks, inventions, copyrights, patents or any other
intellectual property rights are implied or granted under this Agreement or by
the conveying of Confidential Information to Advisor.




(b)

The Advisor acknowledges and understands that (i) Confidential Information
provides the Company with a competitive advantage (or that could be used to the
disadvantage of the Company by a competitor), (ii) the Company has a continuing
interest in maintaining the confidentiality of Confidential Information and
(iii) the Company has a compelling business interest in preventing unfair
competition stemming from the use or disclosure of Confidential Information.  




(c)

For purposes hereof, “Confidential Information” includes, but is not limited to,
information pertaining to business plans, joint venture agreements, licensing
agreements, financial information, contracts, customers, products, trade
secrets, specifications, designs, plans, drawings, software, data, prototypes,
processes, methods, research, development or other information relating to the
business activities and operations of the Company.




(d)

The Advisor agrees to keep Confidential Information confidential and, except as
authorized by the Company, in writing, Advisor shall not, directly or
indirectly, use Confidential Information for any reason except to perform the
Services under this Agreement.  The Advisor acknowledges that such Confidential
Information could be deemed to be material non-public information that is not
generally available to the public.  The Advisor further acknowledges his
understanding that federal securities laws strictly prohibit any person who
obtains inside information, and has a duty not to disclose it such as the
Advisor, from using the information in connection with the purchase or sale of
securities.




(e)

The restrictions in subsection (d) of this Section shall not apply to any
Confidential Information if Advisor can demonstrate that the Confidential
Information: (i) is or becomes available to the public through no breach of this
Agreement; (ii) was previously known by Advisor without any obligation to hold
it in confidence; (iii) is received from a third party free to disclose such
information without restriction; (iv) is independently developed by Advisor
without the use of the Confidential Information; (v) is approved for release by
written authorization of the Company; (vi) is required by law or regulation to
be disclosed, but only to the extent and for the purposes of such required
disclosure; or (vii) is disclosed in response to a





3 of 5







--------------------------------------------------------------------------------

valid order of a court or lawful request of a governmental agency, but only to
the extent of and for the purposes of such order or request, provided that
Advisor notifies the Company of the order or request ten (10) days prior to
disclosure and permits the Company to seek an appropriate protective order.




8.

Waiver. Unless agreed in writing, the failure of either party, at any time, to
require performance by the other of any provisions hereunder shall not affect
its right thereafter to enforce the same, nor shall a waiver by either party of
any breach of any provision hereof be taken or held to be a waiver of any other
preceding or succeeding breach of any term or provision of this Agreement. No
extension of time for the performance of any obligation or act shall be deemed
to be an extension of time for the performance of any other obligation or act
hereunder.




9.

Notices.  All notices, demands or other communications given hereunder shall be
in writing and shall be deemed to have been duly given on the day when delivered
in person or transmitted by confirmed facsimile transmission or on the third
(3rd) calendar day after being mailed by United States registered or certified
mail, return receipt requested, postage prepaid, to the addresses hereinabove
first mentioned or to such other address as any party hereto shall designate to
the other for such purpose in the manner herein set forth.




10.

Entire Agreement.  This Agreement contains all of the understandings and
agreements of the parties with respect to the subject matter discussed herein.
 All prior agreements, whether written or oral, are merged herein and shall be
of no force or effect.




11.

Survival. Any termination of this Agreement shall not, however, affect the
ongoing provisions of this Agreement which shall survive such termination in
accordance with their terms.




12.

Severability.  The invalidity, illegality or unenforceability of any provision
or provisions of this Agreement will not affect any other provision of this
Agreement, which will remain in full force and effect, nor will the invalidity,
illegality or unenforceability of a portion of any provision of this Agreement
affect the balance of such provision.  In the event that any one or more of the
provisions contained in this Agreement or any portion thereof shall for any
reason be held to be invalid, illegal or unenforceable in any respect, this
Agreement shall be reformed, construed and enforced as if such invalid, illegal
or unenforceable provision had never been contained herein.




13.

Governing Law. This Agreement shall become valid when executed and accepted by
Company. This Agreement shall be construed in accordance with the laws of the
State of Florida, without an application of the principles of conflicts of laws.
 Anything in this Agreement to the contrary notwithstanding, the Advisor shall
conduct the Advisor's business in a lawful manner and faithfully comply with
applicable laws or regulations of the state, city or other political subdivision
in which the Advisor is located.




14.

Enforcement.  Any suit, action or proceeding with respect to this Agreement
shall be brought in the state or federal courts located in Palm Beach County in
the State of





4 of 5







--------------------------------------------------------------------------------

Florida.  The parties hereto hereby accept the exclusive jurisdiction and venue
of those courts for the purpose of any such suit, action or proceeding.  The
parties hereto hereby irrevocably waive, to the fullest extent permitted by law,
any objection that any of them may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Agreement
or any judgment entered by any court in respect thereof brought in Palm County,
Florida, and hereby further irrevocably waive any claim that any suit, action or
proceeding brought in Palm Beach County, Florida has been brought in an
inconvenient form.




15.

Binding Nature, No Third Party Beneficiary.  The terms and provisions of this
Agreement shall be binding upon and inure to the benefit of the parties, and
their respective successors and assigns.  This Agreement is not assignable by
the Advisor without the prior written consent of the Company.




16.

Counterparts.  This Agreement may be executed in any number of counterparts,
including facsimile signatures which shall be deemed as original signatures.
 All executed counterparts shall constitute one agreement, notwithstanding that
all signatories are not signatories to the original or the same counterpart.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




 

THE COMPANY

 

 

 

 

PURADYN FILTER TECHNOLOGIES INCORPORATED.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Alan J. Sandler

 

 

Alan J. Sandler,

 

 

Principal Financial Officer

 

 

Vice President

 

 

Chief Administrative Officer

 

 

 

 

 

 

 

 

 

 

/s/ Rainerio J. Reyes

 

RAINERIO J. REYES

 

 

 














5 of 5





